DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
Claims 1 and 3-11 are pending:
		Claims 1 and 3-11 are allowed. 
		Claims 1 and 3-5 have been amended. 
		Claim 2 has been canceled. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Jong Won Kim on 03/03/2022.
Amend claims 1, 3 and 6-8 as follows:
	[Claim 1] (Currently amended) A rainwater filtering device comprising: a filtering unit including a strainer therein; a first overflow preventing unit supported by a first compression rod and installed above the filtering unit; a pre-treating unit installed in front of an inlet of the filtering unit in order to pre- treat rainwater introduced into the filtering unit; and a second overflow preventing unit supported by a second compression rod and installed above the pre-treating unit, wherein the filtering unit includes: a connection ring hooked onto a third compression rod to support one end of the filtering unit; a connection member connected to a fourth compression rod supporting the first overflow preventing unit to support the other end of the filtering unit; and a guide 
	[Claim 3] (Currently amended) The rainwater filtering device of claim 1, wherein a weight sensor is installed on the fourth compression rod to which the connection member is connected.  
	[Claim 6] (Currently amended) The rainwater filtering device of claim 1, wherein the pre-treating unit includes: an upper opening; a connection ring hooked onto a fifth compression rod to support one end of the pre-treating unit; and a connection member connected to a sixth compression rod to support the other end of the pre-treating unit; and an inclined plate inclined and attached to an upper portion and located behind the upper opening.  
	[Claim 7] (Currently amended) The rainwater filtering device of claim 6, wherein a weight sensor is installed on the sixth compression rod to which the connection member is connected.  
	[Claim 8] (Currently amended) The rainwater filtering device of claim 1, further comprising a screen supported by the fifth compression rod and installed in an inclined state in front of at least one of the filtering unit or the pre-treating unit.  
	Amend pg. 8 of the specification as follows:
	FIG. 5 is a view illustrating a guide fixing plate of the filtering unit in the rainwater filtering device of FIG. 1, and FIG. 6 is a lower fixing plate of the guide fixing plate.
	FIG. 7 is a view illustrating a pre-treating unit in the rainwater filtering device of FIG. 1.
	FIG. 8 is a view illustrating a screen in the rainwater filtering device of FIG. 1.
	FIG. 9 is a view illustrating an oil adsorption cloth installed in the filtering unit in the rainwater filtering device of FIG. 1.
	FIG. 10 is a view illustrating an effective microorganism (EM) supplying unit in the rainwater filtering device of FIG. 1.
	FIG. 11 is a block diagram illustrating a connection relationship among components of the rainwater filtering device of FIG. 1.
12 is a block diagram illustrating a connection relationship among components of a monitoring system of the rainwater filtering device of FIG. 1.
	Amend pg. 28 of the specification as follows:
	Referring to FIG. 12, the monitoring system 10 of the rainwater filtration device includes the rainwater filtration device 100 and an external control device 200. 
	Here, the rainwater filtering device 100 may be installed not only in a parallel drainage way of a road, but also a slope 1 of the drainage way. As illustrated in FIG. 12, the rainwater filtering device 100 may be mounted in the middle of the drainage way 2. In addition, the rainwater filtering device 100 may be vertically installed not only in the slope 1 of the road, but also various drainage facilities in which water is vertically drained. 
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: The combination of Pierzchalski and Shaw does not teach “the filtering unit includes: 15a connection ring hooked onto a compression rod to support one end of the filtering unit; a connection member connected to the compression rod supporting the first overflow preventing unit to support the other end of the filtering unit; and 20a guide fixing plate including a lower fixing plate and a pair of side fixing plates installed at the inlet of the filtering unit to fix the strainer” as required by claim 1. While the individual features are known in the art by Harris (US 2003/0047497), Sharpless (USPN 5,849,198), Hwang (KR 101794124, see Espacenet translation), it would not have been obvious to modify the filtering unit and pre-treating unit of Pierzchalski because there is no suggestion or motivation to do so. Dependent claims are hereby allowed due to dependency from allowed claim 1.
	 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EKANDRA S. MILLER-CRUZ whose telephone number is (571)270-7849. The examiner can normally be reached M-Th 7 am - 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on (571) 272-1342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EKANDRA S. MILLER-CRUZ/Examiner, Art Unit 1778                                                                                                                                                                                                        /CLAIRE A NORRIS/Primary Examiner, Art Unit 1778